DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a sample holder tip for transmission electron microscopy, comprising: 
a frame; 
a cradle rotatably coupled to the frame and comprising a sample stage; 
a connector assembly coupled to the cradle, the connector assembly comprising: 

a plurality of connecting wires, each of the connecting wires comprising one or more bends; and 
a tilt actuator coupled to the cradle for tilting the cradle.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Han (US 8,569,714), who teaches a TEM sample holder comprising a frame, a cradle, and a connector assembly that comprises a plurality of connecting wires, each of the connecting wires is bent, and a tilt actuator; however Han fails to teach that the connector assembly further comprise a connector support element having a first portion positioned in relation to the sample stage so as to accommodate a portion of a prepared sample, and a second portion resting against the sample stage.
The primary reason for allowance of the claims is the combination of the sample holder tip’s frame, the cradle rotatably coupled to the frame and comprising a sample stage, the connector assembly coupled to the cradle, the connector assembly comprising: a connector support element having a first portion positioned in relation to the sample stage so as to accommodate a portion of a prepared sample, and a second portion resting against the sample stage, a plurality of connecting wires, each of the connecting wires comprising one or more bends; and a tilt actuator coupled to the cradle for tilting the cradle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881